        Case 1:20-cv-01082-DAD-JLT Document 25 Filed 08/19/21 Page 1 of 1


1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9
10   KENDRA M. COOPER,                                Case No.: 1:20-CV-01082-NONE-JLT
11                  Plaintiff,                        ORDER DIRECTING THE CLERK OF COURT
12                                                    TO ASSIGN A DISTRICT JUDGE AND TO
            v.                                        CLOSE THE CASE
13   THOMSON INTERNATIONAL,                           (Doc. 24)

14   INCORPORATED,

15                  Defendant.

16
17          The parties have stipulated, according to Federal Rules of Civil Procedure Rule 41(a)(1) to

18   dismiss this action has with prejudice with each side to bear their own fees and costs. (Doc. 24)

19   Accordingly, the Clerk of Court is DIRECTED to assign a district judge for the purpose of closing

20   this case and then to close this action.

21
     IT IS SO ORDERED.
22
23      Dated:     August 19, 2021                             _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
